DETAILED ACTION

The following is a non-final office action is response to communications received on 03/31/2020.  Claims 1-12 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first surface of the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the counterbore" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Jacobs et al. (US 5,080,674).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    526
    824
    media_image1.png
    Greyscale


Regarding Claim 1, Jacobs teaches a method of fabricating an implant (Fig 4) comprising the steps of: forming a body (20) having a first surface (shown) with a boss (32) extending outwardly therefrom, the boss being integral with the body (Col 4: lines 15-20); forming a porous structure (24); and securing the porous structure with the boss of the formed body (Fig 4).  
Regarding Claim 3, Jacobs teaches wherein the step of forming the porous structure (24) comprises an additive manufacturing process (Col 3: lines 62-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 5,080,674) in view of Dee et al. (US 11,039,927).
Regarding Claim 2, as set forth supra, Jacobs discloses the invention substantially as claimed.  However, Jacobs does not disclose wherein the step of forming the body comprises a step of injection molding.  
Dee teaches a method of fabricating an implant in the same field of endeavor.  Said method envisions metal injection molding (MIM) as a method of producing the implant in order to create a customizable and replicable prosthesis [0028].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create the body of Jacobs by the injection molding technique, as taught by Dee, in order to create a customizable and replicable prosthesis.  Further, using a well-known method of manufacturing (i.e., MIM) to create any component of an implant system would require only routine skill in the art.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 5,080,674) in view of Jones et al. (US 2006/0147332).
Regarding Claim 10, as set forth supra, Jacobs discloses the invention substantially as claimed.  However, Jacobs does not disclose wherein the additive manufacturing process comprises the steps of: depositing a first layer of a metal powder onto a substrate; scanning a beam so as to melt the metal powder at predetermined locations to form a portion of a plurality of porous geometries in the form of predetermined unit cells, the porous geometries having a plurality of struts with a length and a cross-section; depositing at least one additional layer of metal powder onto the first layer, and repeating the step of scanning a beam for at least some of the additional deposited metal powder layers in order to continue forming the porous geometries.  
Jones teaches a method of producing a three-dimensional tissue ingrowth structure on an implant in the same field of endeavor.  Said method (i.e., SLS) uses an additive manufacturing process [0074] comprising the steps of: depositing a first layer of a metal powder onto a substrate; scanning a beam so as to melt the metal powder at predetermined locations to form a portion of a plurality of porous geometries in the form of predetermined unit cells, the porous geometries having a plurality of struts with a length and a cross-section; depositing at least one additional layer of metal powder onto the first layer, and repeating the step of scanning a beam for at least some of the additional deposited metal powder layers in order to continue forming the porous geometries (Abstract, [0081]-[0087]).  Said method provides the implant with a tissue-interface surface with varying porosity for tissue ingrowth and defined mechanical properties (e.g., modulus, stiffness) required for implantation [0073]-[0074].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create the porous tissue-interfacing surface of Jacobs (24), in the manner as taught by Jones (i.e., laser sintering/remelting) in order to provide the implant with a tissue-interface surface with varying porosity for tissue ingrowth and defined mechanical properties (e.g., modulus, stiffness) required for implantation.
Regarding Claim 11, the combination teaches wherein the method further comprises a step of varying porosity [0081] within the porous structure by at least one of (i) forming a unit cell in one metal powder layer having at least one of (a) a different shape [0090] from a unit cell within a successive metal powder layer and (b) at least one strut having a different dimension from a corresponding strut of a unit cell of the same shape within a successive metal powder layer [0087], and (ii) applying a random perturbation in any direction to vertices of the unit cells to randomize the geometry of the unit cells.  
Regarding Claim 12, the combination teaches wherein each of the scanning steps form portions of a plurality of segments having different dimensions [0090], the segments formed of the porous geometries, the segments forming portions of the porous structure [0081]-[0090].
Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774